Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2013/0089159).

Regarding claim 1, Liu discloses
a transmission point (TP) comprising: a processor configured to generate a transmission parameter (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs) indicative of  a transmission property used by the TP (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link), wherein the transmission parameter comprises at least one of a transmission rank used by the TP (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link) for transmission (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), a beamforming matrix used by the TP (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link) for transmission (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), a transmission power used by the TP for transmission, and an on/off status; and
a transmitter coupled to the processor and configured to transmit the transmission parameter  as part of a coordinated multi-point (CoMP) scheme (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Regarding claim 3, Liu discloses
wherein the transmission parameter comprises a beamforming matrix, and wherein the beamforming matrix indicates a beamforming/precoding operation of the TP (¶ [0074]: inter-eNB information and scheduling results (including precoding vector, ...) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Regarding claim 9, Liu discloses
a transmission point (TP) comprising: a processor configured to generate a transmission parameter (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs) indicative of a transmission property used by the TP (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link), wherein the transmission parameter comprises at least one of a transmission rank used by the TP (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link) for transmission (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), a beamforming matrix used by the TP (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link) for transmission (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), a transmission power used by the TP for transmission, and an on/off status; and 
a transmitter coupled to the processor and configured to transmit the transmission parameter  as part of a coordinated multi-point (CoMP) scheme (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Regarding claim 12, Liu discloses
wherein the desired transmission property is a transmission property that the TP desires another TP to implement (¶ [0052]: the scheduler 202 decides the optimal transmission scheme; ¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs).

Regarding claim 13, Liu discloses
an apparatus comprising: a receiver configured to receive a transmission parameter as part of a coordinated multi-point (CoMP) scheme; a processor coupled to the receiver and configured to: process the transmission parameter (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), and
generate transmission instructions based on the transmission parameter (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs); and 
a transmitter coupled to the processor and configured to transmit a radio subframe based on the transmission instructions (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), wherein the transmission parameter (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs) is indicative of a transmission property of the TP (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link) and includes at least one of a transmission rank used by the TP(¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link) for transmission (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), a beamforming matrix used by the TP (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link) for transmission (¶ [0053]: When all RBs have been allocated (YES of step 406), the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results (step 407) ... For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), a transmission power used by the TP for transmission, and an on/off status. 

Regarding claim 14, Liu discloses
wherein the processor is configured to generate the transmission instructions (¶ [0053]: For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs) to reduce inter-cell interference (ICI) (¶ [0048]: The precoding vector selection and feedback method will be proposed to support intra-eNB and inter-eNB CoMP JT with SU-MIMO, CoMP JT with MU-MIMO, and CoMP CB, respectively. The intra-eNB and/or inter-eNB inter-cell interference can be minimized to achieve the maximum user throughput (data rate)).

Regarding claim 16, Liu discloses
wherein the transmission parameter is a transmission rank (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Regarding claim 17, Liu discloses
wherein the transmission parameter is a beamforming matrix (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0089159) in view of Dinan (US 2013/0077514).

Regarding claim 2, Liu discloses
wherein the transmission parameter comprises a transmission rank (¶ [0074]: After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter comprises a transmission rank, and wherein the transmission rank indicates a number of spatial layers transmitted by the TP. Dinan from the same or similar fields of endeavor discloses wherein the transmission parameter comprises a transmission rank, and wherein the transmission rank indicates a number of spatial layers transmitted by the TP (¶ [0082]: The rank indicator may correspond to the number of transmission layers for downlink transmission). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, scheduling results including precoding vector and selection RI, etc. to the other TP for simultaneous UE’s data over the allocated RBs, of Liu by using rank indicator corresponding to the number of transmission layers for downlink transmission of Dinan. The motivation would have been to provide dynamic coordination among multiple geographically separated transmission points (Dinan ¶ [0026]).

Claims 4-6 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Pedersen et al. (US 2015/0181536).

Regarding claim 4, Liu discloses
wherein the transmission parameter (¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter comprises a transmission power, and wherein the transmission power indicates a power of the transmitter when transmitting data. Pedersen from the same or similar fields of endeavor discloses wherein the transmission parameter comprises a transmission power, and wherein the transmission power indicates a power of the transmitter when transmitting data (¶ [0005]: Coordinated multipoint (CoMP) transmissions have also been proposed; [0041]: a pico eNB 22 of FIG. 1 can send a message proposing a value of power control parameter to the macro eNB 12. The proposed value can be signalled as an absolute value, for example as a parameter W defining the actual transmission power. According to a possibility a relative value, for example a delta value is sent. The "delta value" refers to signalling a proposal for the receiving eNB to either increase or decrease the current used value of W by a defined amount of decibels; ¶ [0042]: The figure shows an example for X2 signalling for coordinated adaptation of ABS muting pattern. In accordance with a non-limiting example the inter-eNB signalling of proposed W parameter setting (absolute or delta value) is included in the load information message from a pico eNB. In this approach sending of the Invoke message could be supplemented with suggested value for W. Thus, the pico eNB can send a Load Information X2 message to a macro eNB containing, in addition to an information element (IE) Invoke, a request for different transmission power). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, scheduling results including precoding vector and selection RI, etc. to the other TP for simultaneous UE’s data over the allocated RBs, of Liu by transmitting, by an eNB, a message proposing a value of transmission power control parameter (absolute or delta value) to the other eNB of Pedersen. The motivation would have been to negotiate the transmitted power in view of the actual scheduling power needs of mobile stations in interference situations (Pedersen ¶ [0046]).

Regarding claim 5, Liu discloses
wherein the transmission parameter (¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission power is indicated as an absolute power. Pedersen from the same or similar fields of endeavor discloses wherein the transmission power is indicated as an absolute power (¶ [0005]: Coordinated multipoint (CoMP) transmissions have also been proposed; [0041]: a pico eNB 22 of FIG. 1 can send a message proposing a value of power control parameter to the macro eNB 12. The proposed value can be signalled as an absolute value, for example as a parameter W defining the actual transmission power. According to a possibility a relative value, for example a delta value is sent. The "delta value" refers to signalling a proposal for the receiving eNB to either increase or decrease the current used value of W by a defined amount of decibels; ¶ [0042]: The figure shows an example for X2 signalling for coordinated adaptation of ABS muting pattern. In accordance with a non-limiting example the inter-eNB signalling of proposed W parameter setting (absolute or delta value) is included in the load information message from a pico eNB. In this approach sending of the Invoke message could be supplemented with suggested value for W. Thus, the pico eNB can send a Load Information X2 message to a macro eNB containing, in addition to an information element (IE) Invoke, a request for different transmission power). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, scheduling results including precoding vector and selection RI, etc. to the other TP for simultaneous UE’s data over the allocated RBs, of Liu by transmitting, by an eNB, a message proposing a value of transmission power control parameter (absolute or delta value) to the other eNB of Pedersen. The motivation would have been to negotiate the transmitted power in view of the actual scheduling power needs of mobile stations in interference situations (Pedersen ¶ [0046]).

Regarding claim 6, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission power is indicated as a power relative to a reference power. Pedersen from the same or similar fields of endeavor discloses wherein the transmission power is indicated as a power relative to a reference power (¶ [0005]: Coordinated multipoint (CoMP) transmissions have also been proposed; [0041]: a pico eNB 22 of FIG. 1 can send a message proposing a value of power control parameter to the macro eNB 12. The proposed value can be signalled as an absolute value, for example as a parameter W defining the actual transmission power. According to a possibility a relative value, for example a delta value is sent. The "delta value" refers to signalling a proposal for the receiving eNB to either increase or decrease the current used value of W by a defined amount of decibels; ¶ [0042]: The figure shows an example for X2 signalling for coordinated adaptation of ABS muting pattern. In accordance with a non-limiting example the inter-eNB signalling of proposed W parameter setting (absolute or delta value) is included in the load information message from a pico eNB. In this approach sending of the Invoke message could be supplemented with suggested value for W. Thus, the pico eNB can send a Load Information X2 message to a macro eNB containing, in addition to an information element (IE) Invoke, a request for different transmission power). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, scheduling results including precoding vector and selection RI, etc. to the other TP for simultaneous UE’s data over the allocated RBs, of Liu by transmitting, by an eNB, a message proposing a value of transmission power control parameter (absolute or delta value) to the other eNB of Pedersen. The motivation would have been to negotiate the transmitted power in view of the actual scheduling power needs of mobile stations in interference situations (Pedersen ¶ [0046]).

Regarding claim 18, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter is a transmission power. Paderson from the same or similar fields of endeavor discloses wherein the transmission parameter is a transmission power (¶ [0005]: Coordinated multipoint (CoMP) transmissions have also been proposed; [0041]: a pico eNB 22 of FIG. 1 can send a message proposing a value of power control parameter to the macro eNB 12. The proposed value can be signalled as an absolute value, for example as a parameter W defining the actual transmission power. According to a possibility a relative value, for example a delta value is sent. The "delta value" refers to signalling a proposal for the receiving eNB to either increase or decrease the current used value of W by a defined amount of decibels; ¶ [0042]: The figure shows an example for X2 signalling for coordinated adaptation of ABS muting pattern. In accordance with a non-limiting example the inter-eNB signalling of proposed W parameter setting (absolute or delta value) is included in the load information message from a pico eNB. In this approach sending of the Invoke message could be supplemented with suggested value for W. Thus, the pico eNB can send a Load Information X2 message to a macro eNB containing, in addition to an information element (IE) Invoke, a request for different transmission power). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, scheduling results including precoding vector and selection RI, etc. to the other TP for simultaneous UE’s data over the allocated RBs, of Liu by transmitting, by an eNB, a message proposing a value of transmission power control parameter (absolute or delta value) to the other eNB of Pedersen. The motivation would have been to negotiate the transmitted power in view of the actual scheduling power needs of mobile stations in interference situations (Pedersen ¶ [0046]).

Claims 7, 8, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Wu (US 2014/0301299).

Regarding claim 7, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter comprises an on/off status, and wherein the on/off status indicates whether or not the TP is actively transmitting. Wu from the same or similar fields of endeavor discloses wherein the transmission parameter comprises an on/off status, and wherein the on/off status indicates whether or not the TP is actively transmitting (¶ [0031]: The multi-subframe scheduling activated pattern may also be exchanged among base stations. For example, multi-subframe scheduling activated pattern could be exchanged via a X2 interface or by other wireless or wired backhaul channels. When having these sequences, each base station gains the knowledge about which subframes and their following several consecutive subframes could be possible to be scheduled for data transmission by multi-subframe scheduling by other base stations so that each base station may adjust its own required on/off pattern to generate an adjusted on/off pattern which may also be exchanged among base stations. The adjusted on/off pattern transmitted to other base stations could be accompanied with a request to ask another base station to mute or to turn off certain subframes. By incorporating information such as the multi-subframe scheduling activated pattern, interference mitigation by a base station could be performed more efficiently). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by exchanging on/off pattern of certain subframes between base stations of Wu. The motivation would have been to implement base station and UE which operate with a multi-subframe scheduling mechanism (Wu ¶ [0009] and [0010]).

Regarding claim 8, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the on/off status comprises on/off data for each frequency resource in a subframe. Wu from the same or similar fields of endeavor discloses wherein the on/off status comprises on/off data for each frequency resource in a subframe (¶ [0031]: The multi-subframe scheduling activated pattern may also be exchanged among base stations. For example, multi-subframe scheduling activated pattern could be exchanged via a X2 interface or by other wireless or wired backhaul channels. When having these sequences, each base station gains the knowledge about which subframes and their following several consecutive subframes could be possible to be scheduled for data transmission by multi-subframe scheduling by other base stations so that each base station may adjust its own required on/off pattern to generate an adjusted on/off pattern which may also be exchanged among base stations. The adjusted on/off pattern transmitted to other base stations could be accompanied with a request to ask another base station to mute or to turn off certain subframes. By incorporating information such as the multi-subframe scheduling activated pattern, interference mitigation by a base station could be performed more efficiently). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by exchanging on/off pattern of certain subframes between base stations of Wu. The motivation would have been to implement base station and UE which operate with a multi-subframe scheduling mechanism (Wu ¶ [0009] and [0010]).

Regarding claim 19, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter is an on/off status. Wu from the same or similar fields of endeavor discloses wherein the transmission parameter is an on/off status (¶ [0031]: The multi-subframe scheduling activated pattern may also be exchanged among base stations. For example, multi-subframe scheduling activated pattern could be exchanged via a X2 interface or by other wireless or wired backhaul channels. When having these sequences, each base station gains the knowledge about which subframes and their following several consecutive subframes could be possible to be scheduled for data transmission by multi-subframe scheduling by other base stations so that each base station may adjust its own required on/off pattern to generate an adjusted on/off pattern which may also be exchanged among base stations. The adjusted on/off pattern transmitted to other base stations could be accompanied with a request to ask another base station to mute or to turn off certain subframes. By incorporating information such as the multi-subframe scheduling activated pattern, interference mitigation by a base station could be performed more efficiently). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., receiving, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. from the other TP, of Liu by exchanging on/off pattern of certain subframes between base stations of Wu. The motivation would have been to implement base station and UE which operate with a multi-subframe scheduling mechanism (Wu ¶ [0009] and [0010]).

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Seo et al.  (US 2015/0049693).

Regarding claim 10, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmitter is further configured to transmit the transmission parameter for less than all frequency resources in a subframe. Seo from the same or similar fields of endeavor discloses wherein the transmitter is further configured to transmit the transmission parameter for less than all frequency resources in a subframe (¶ [0084]: As one example of ICIC for frequency resource, in 3GPP LTE Release-8 system, defined is a scheme of dividing a given full frequency region (e.g., a system bandwidth) into at least one subregion (e.g., physical resource block (PRB) unit) and then exchanging ICIC messages for the respective frequency subregions between cells; ¶ [0088]: Meanwhile, as one example of ICIC for time resource, in 3GPP LTE-A (or 3GPP LTE Release-10) system, defined is a scheme of dividing a given full frequency region into at least one subregion (e.g., subframe unit) and then exchanging a presence of non-presence of silencing for the respective frequency subregions between cells. An ICIC message sending cell is able to deliver information, which indicates that silencing is performed in a specific subframe, to neighbor cells and does not schedule PDSCH or PUSCH in the corresponding subframe. Meanwhile, an ICIC message receiving cell can schedule uplink and/or downlink transmission for a user equipment in a subframe having silencing performed therein by the ICIC message sending cell). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by dividing a given full frequency region (e.g., a system bandwidth) into at least one subregion (e.g., physical resource block (PRB) unit) and then exchanging ICIC messages for the respective frequency subregions between cells and dividing a given full frequency region into at least one subregion (e.g., subframe unit) and then exchanging a presence of non-presence of silencing for the respective frequency subregions between cells of Seo. The motivation would have been to considerably reduce influence of interference caused by a cell-specific reference signal transmitted by a neighbor cell in a heterogeneous network environment having inter-cell interference coordination applied thereto (Seo ¶ [0020]).

Regarding claim 11, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmitter is further configured to transmit the transmission parameter for all frequency resources in a subframe. Seo from the same or similar fields of endeavor discloses wherein the transmitter is further configured to transmit the transmission parameter for all frequency resources in a subframe (¶ [0084]: As one example of ICIC for frequency resource, in 3GPP LTE Release-8 system, defined is a scheme of dividing a given full frequency region (e.g., a system bandwidth) into at least one subregion (e.g., physical resource block (PRB) unit) and then exchanging ICIC messages for the respective frequency subregions between cells; ¶ [0088]: Meanwhile, as one example of ICIC for time resource, in 3GPP LTE-A (or 3GPP LTE Release-10) system, defined is a scheme of dividing a given full frequency region into at least one subregion (e.g., subframe unit) and then exchanging a presence of non-presence of silencing for the respective frequency subregions between cells. An ICIC message sending cell is able to deliver information, which indicates that silencing is performed in a specific subframe, to neighbor cells and does not schedule PDSCH or PUSCH in the corresponding subframe. Meanwhile, an ICIC message receiving cell can schedule uplink and/or downlink transmission for a user equipment in a subframe having silencing performed therein by the ICIC message sending cell). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by dividing a given full frequency region (e.g., a system bandwidth) into at least one subregion (e.g., physical resource block (PRB) unit) and then exchanging ICIC messages for the respective frequency subregions between cells and dividing a given full frequency region into at least one subregion (e.g., subframe unit) and then exchanging a presence of non-presence of silencing for the respective frequency subregions between cells of Seo. The motivation would have been to considerably reduce influence of interference caused by a cell-specific reference signal transmitted by a neighbor cell in a heterogeneous network environment having inter-cell interference coordination applied thereto (Seo ¶ [0020]).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Ebrahimi Tazeh Mahalleh et al. (US 2013/0083681).

Regarding claim 15, Liu discloses
wherein the processor is configured to generate the transmission instructions to comprise instructions to comprise instructions (¶ [0053]: For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs) associated with the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of to transmit with a first beamforming matrix that is substantially orthogonal to a second beamforming matrix associated with the transmission parameter. Ebrahimi Tazeh Mahalleh from the same or similar fields of endeavor discloses to transmit with a first beamforming matrix that is substantially orthogonal to a second beamforming matrix associated with the transmission parameter (¶ [0155]: One approach is to transmit Alamouti codewords on orthogonal sub-spaces. In other words, the precoding vectors should be chosen such that the paired layers from the two TPs occupy a single dimension in the received vector space. Also, different layers should be orthogonal at the receiver vector space. With this method, different data layers, corresponding to different Alamouti codewords, are easily decoupled at the receiver side and a simple Alamouti decoder can be applied). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., receiving, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. from the other TP, of Liu by choosing, by the pair of two TPs, the precoding vectors having different layers being orthogonal at the receiver vector space to transmit Alamouti codewords on orthogonal sub-spaces of Ebrahimi Tazeh Mahalleh. The motivation would have been  to maximize the overall data throughput by taking into account the possible interference between different TPs (¶ [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466